DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-7 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and, cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 & 8-11 are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by SKLADMAN et al., Pub. No.: US 20190315462 A1.

Regarding claim 1-5, 8, and 10-11; SKLADMAN et al. discloses an unmanned flight equipment, an alarm device configured to be held on an aerial vehicle that is capable of flying in an unmanned manner & an aerial vehicle capable of flying in an unmanned manner & an alarm device release apparatus mountable to an aerial vehicle that is capable of flying in an unmanned manner, comprising: 
an aerial vehicle capable of flying in an unmanned manner ([0066] The term “DESASS” refers to a Deployable Emergency Situation Awareness Support System device or “deployable device” which is described herein. DESASS can be used in any appropriate carrier vehicle (e.g. aircraft, marine vehicle, submarine, etc.), and is not limited to a flight recorder dedicated for aircrafts. According to one example, DESASS can be configured as a detachable unmanned aerial vehicle (UAV) stored onboard the carrier vehicle that is capable of being readily ejected from the carrier vehicle. In some examples, DESASS can be configured as another type of appropriate unmanned vehicle (U.V), including, for example, an unmanned marine vehicle stored onboard a marine vessel (e.g. ship), or an unmanned submarine vehicle stored onboard a submarine.); 
an abnormality recognition part configured to recognize an abnormal situation in which a determination is made that it is difficult for the aerial vehicle to continue flight ([0067] In the following description the term “situation awareness data” should be broadly construed to include any information pertaining to conditions of the aircraft or DESASS and environmental conditions around the aircraft or the DESASS. Situation awareness data can include visual and/or audio data. Situation awareness data can include carrier related data and carrier operational data. Situation awareness data can include for example any one or more of the following: position of the aircraft or DESASS (including 3D (x,y,z) location in space and orientation (pitch, yaw, turn)), direction, groundspeed, airspeed, altitude, aircraft's weight, DESASS's weight, glide ratio, glide distance, glide speed, aircraft's drag coefficient, DESASS's drag coefficient, aircraft's lift coefficient, DESASS's lift coefficient, 
an alarm device held on the aerial vehicle and configured to be detached from the aerial vehicle and to warn neighborhood of abnormality when the abnormality recognition part recognizes the abnormal situation ([0209] “DESASS 101 can operate in addition to or instead of a conventional black box of aircraft 103. As an example, aircraft systems 251 can include emergency instruments, display units, or an Engine-Indicating and Crew-Alerting System (EICAS).” & [0214] “The determined/detected emergency condition and/or release condition can cause a module of the emergency control unit 310 to generate a signal, e.g., an ejection and/or release request, as described below. The generated signal can cause the ejection and/or release of DESASS 101.” & [0119] For example, if aircraft 103 becomes unresponsive or takes an unauthorized diversion from its planned route or altitude the company running aircraft 103 can generate and transmit an ejection request signal towards the aircraft 103 carrying DESASS 101 for deploying its onboard DESASS 101” & [0140] DESASS 101 can function as an independent situation awareness data sensing system. DESASS 101 can provide information that is obtained externally from the internal systems of aircraft 103. Situation awareness data can be independently sampled and transformed into avionics signals within the towed DESASS 101. The situation awareness data can be transmitted back to the aircraft avionics system or to a separate dedicated system or monitor onboard aircraft 103. Optionally, if the internal systems of aircraft 103 malfunctions, a swift deployment of DESASS 101 in tow phase can serve as an independent source of critical situation awareness data such as air data, navigation data and external situational data for the pilot.).

Regarding claim 2, SKLADMAN et al. discloses the unmanned flight equipment according to claim 1, wherein the alarm device includes a parachute ([0198] FIG. 19 is a schematic illustration of DESASS 101 in a safe recovery phase. In safe recovery phase DESASS 101 can perform operations to allow DESASS 101 to be recovered. For example, DESASS 101 can 

Regarding claim 3, SKLADMAN et al. discloses the unmanned flight equipment according to claim 2, wherein the alarm device further includes a fall controller that is configured to deploy the parachute at a predetermined altitude ([0223] Operation control unit 350 can be configured to control various devices such as: antenna 111, wings 115, propeller 117, parachute 119, flotation device 121, rudder 361, flaps 363, wheels 365, engine 367 (e.g. an electric motor), emergency beacon 375 (e.g. an underwater locator beacon), landing gear 377 and others 379 (e.g. ailerons, elevators, etc.). Landing can be determined with the help of navigation assisting devices such as a GPS receiver 303 and altitude measurement instrument 305 operating on DESASS 101. Landing can be performed automatically using a landing mechanism including a landing system, landing skids, an airbag, landing gear 377 and/or wheels 365 for landing DESASS 101 on the ground. A landing control unit can be operatively connected to the landing mechanism. The control unit is configured to detect one or more landing conditions and generate a landing request and/or instructions to activate the landing mechanism for landing DESASS 101.).

Regarding claim 4, SKLADMAN et al. discloses the unmanned flight equipment according to claim 3, wherein the fall controller is configured to acquire an altitude at which the alarm device is detached from the aerial vehicle ([0156] The release module of emergency control unit 310 can generate a signal instructing a release mechanism 387 to activate release of DESASS 101 when one or more of these predefined release conditions are detected. As mentioned above, any type of suitable release mechanism 387 can be used to detach DESASS 101 from tow cable 109. & [0157] In some examples the pilot or crew can be allowed to eject DESASS 101 into deployment phase but are not given the capability to release DESASS 101 from the tow cable. In some examples the pilot or crew can also be restricted from manually ejecting DESASS 101 into deployment phase. For example, the restriction can be based on certain conditions or thresholds, such as the altitude of aircraft 

Regarding claim 5, SKLADMAN et al. discloses the unmanned flight equipment according to claim 2, wherein the alarm device further includes a fall controller that is configured to deploy the parachute when a predetermined period of time elapses from a moment of detachment of the alarm device from the aerial vehicle ([0152] “Release conditions can be based, for example, on indications that aircraft 103 is going to stop flying and crash within a certain period of time. Release conditions can be based, for example, on collected situation awareness data.” & [0153] Release can occur automatically based on a decision made by the emergency control unit in response to a received or calculated release condition. For example, if it is determined by the emergency control unit that aircraft 103 is going to crash within a certain period, then a release request signal can be generated for causing a release mechanism 387 to release DESASS 101 from being towed.).

Regarding claims 6-7 : 
Claim 6 : the unmanned flight equipment according to any one of claims 1 to 5, wherein the alarm device is configured to emit sound, light, and/or smoke.
Claim 7: the unmanned flight equipment according to any one of claims 1 to 6, wherein the aerial vehicle further includes a parachute to be deployed when the aerial vehicle is falling
Due to OBJECTION on improper dependencies, the claims have not been further treated on the merits.

Regarding claim 9, SKLADMAN et al. discloses the alarm device according to claim 8, further comprising: a mounting part attachable to and detachable from the aerial vehicle, wherein the mounting part is detached when the abnormality recognition part recognizes the abnormal situation ([0091] DESASS 101 can be removably mounted onboard a carrier .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rinaldi; Joseph et al.	US 20170267347 A1	PACKAGE DELIVERY MECHANISM IN AN UNMANNED AERIAL VEHICLE
WOODMAN, N D et al.	CN 107531322 A	air capture platform
BUBLITSKY R et al.	WO 2018002928 A1	Deployable device for collecting situation awareness data of carrier vehicle, has control unit configured to control vehicle after is ejected and is configured to continue collection of situation awareness data after is ejected
appear to anticipate the current invention. See Notice of References cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665